         Case 1:19-cr-00804-VEC Document 27 Filed 11/18/19 Page 1 of 12



                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      November 13, 2019

REQUEST TO BE FILED UNDER SEAL

Via Email and Hand Delivery
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

               Re:     United States v. Zhongsan Liu, 19 Cr. 804 (VEC)

Dear Judge Caproni:

        The Government respectfully submits this letter to inform the Court of a potential conflict
of interest arising from (1) the fact that the defendant’s counsel currently represents, or previously
represented, an alleged, uncharged co-conspirator of the defendant; and (2) the fact that the
defendant’s legal fees may be paid by a third-party benefactor implicated in the case. For the
reasons set forth below, the Government respectfully submits that a Curcio inquiry is warranted
prior to any further proceedings in this matter, but that these potential conflicts may be waived by
the defendant. Attached as Exhibit A, for the convenience of the Court, is a list of proposed
questions that the Court may wish to put to the defendant in connection with any such Curcio
proceeding.

   I.      Background

        On September 16, 2019, Zhongsan Liu (the “defendant”) was arrested and charged by
complaint (the “Complaint”) with participating in a conspiracy to commit visa fraud, in violation
of Title 18, United States Code, Sections 371 and 1546(a). On November 12, 2019, a grand jury
returned a one-count indictment (the “Indictment”) charging the defendant with the same offense.
The defendant retained Raymond Wong, Esq., Valerie Wong, Esq., and Robert Jun, Esq. of Wong,
Wong & Associates (collectively, “Defense Counsel”) to represent him in this case.




                                                  1
             Case 1:19-cr-00804-VEC Document 27 Filed 11/18/19 Page 2 of 12



        Based on conversations with Defense Counsel, the Government understands that Defense
Counsel either currently represents or previously represented                  The Complaint refers
to        as an unnamed co-conspirator with whom the defendant conspired to commit visa fraud.1
Specifically, the Complaint alleges that the defendant and         worked for the government of the
People’s Republic of China (the “PRC Government”) in the United States, and in particular for the
China Association for International Exchange of Personnel (“CAIEP”), a PRC Government
agency that seeks to recruit foreign experts for positions and projects in China. The Complaint
further alleges that at the direction of the PRC Government, the defendant conspired to help
and another prospective CAIEP employee fraudulently obtain J1 Research Scholar visas so that
they could come to the United States to further CAIEP’s talent-recruitment mission. The
Indictment refers to            in paragraph 3(b)-(c) as the defendant’s “colleague” and “a PRC
Government employee.”              has not been charged with a crime and recently departed the United
States following deportation proceedings.

       In addition, because, inter alia, the defendant is an alleged PRC Government employee;
PRC Government personnel are alleged to have participated in the charged visa fraud scheme; and
the defendant’s disclosure to Pretrial Services reflects limited financial resources2, it appears
possible that a third party may be paying the defendant’s legal fees and/or lending the defendant
money in order to pay his legal fees.

   II.        Applicable Law

         A. Conflicts of Interest, Generally

        The Sixth Amendment guarantees a criminal defendant the right to the effective assistance
of counsel, which includes “the right to representation by conflict free counsel.” United States v.
Schwarz, 283 F.3d 76, 90 (2d Cir. 2002). Courts have two separate obligations where there is a
potential conflict of interest. First, there is an “inquiry obligation,” pursuant to which the court
must “investigate the facts and details of the attorney’s interests to determine whether the attorney
in fact suffers from an actual conflict, a potential conflict, or no genuine conflict at all.” United
States v. Levy, 25 F.3d 146, 153 (2d Cir. 1994). Second, if the district court finds that the
defendant’s attorney faces an actual or potential conflict, a “disqualification/waiver” obligation
arises, pursuant to which the court must either: (i) disqualify the attorney if the conflict is
sufficiently severe, or (ii) if the conflict may be waived, conduct a Curcio hearing to advise the
defendant of the ramifications of the conflict and obtain a waiver of any conflict from the
defendant.

         1
          Because this letter identifies and discusses an uncharged co-conspirator, whose identity
is not otherwise in the public record, the Government respectfully requests that this letter be filed
under seal. In addition, in the event the Court holds a Curcio hearing in this matter, the
Government respectfully requests that the Court refer to        as “CC-1” during the hearing.
         2
         The defendant disclosed that he has approximately $20,000 in a U.S. bank account and
has an income of approximately $3,900 per month.




                                                 2
         Case 1:19-cr-00804-VEC Document 27 Filed 11/18/19 Page 3 of 12




       B. Representation of a Co-Conspirator

        Conflicts “such as an attorney’s representation of two or more defendants or his prior
representation of a trial witness, are generally waivable.” United States v. Perez, 325 F.3d 115,
125 (2d Cir. 2003); see also United States v. Stein, 410 F. Supp. 2d 316, 328 (S.D.N.Y. 2006)
(noting that one of the factors the Second Circuit has considered “in determining whether a conflict
can be waived” is “whether, if the conflict concerns the interests of another client, the attorney’s
relationship with the other client is continuing or has been terminated”). However, New York
Rule of Professional Conduct 1.9 provides:

               A lawyer who has formerly represented a client in a matter shall not
               thereafter represent another person in the same or a substantially
               related matter in which that person’s interests are materially adverse
               to the interests of the former client unless the former client gives
               informed consent, confirmed in writing.

N.Y. Rules of Prof’l Conduct 1.9(a) (emphasis added). “Informed consent” means:

               [T]he agreement by a person to a proposed course of conduct after
               the lawyer has communicated information adequate for the person
               to make an informed decision, and after the lawyer has adequately
               explained to the person the material risks of the proposed course of
               conduct and reasonably available alternatives.

Id. Rule 1.0(j); see also id. Rule 1.0(e) (defining “confirmed in writing”).

        Because a potential conflict “might require a defendant to abandon a particular defense or
line of questioning,” the defendant should be offered an opportunity to “seek the legal advice of
independent counsel and make an informed judgment that balances the alteration in the trial
strategy against the perceived effect of having to get a new and perhaps less effective defense
counsel.” Id. (quoting United States v. Fulton, 5 F.3d 605, 613 (2d Cir. 1993)). If the defendant
“can rationally opt to retain counsel of his choice despite a conflict, the court conduct[s] a Curcio
hearing to determine whether the defendant knowingly and intelligently waives his right to
conflict-free representation.” Id. Nevertheless, “[t]he district court retains the discretion to reject
that waiver if the attorney’s conflict jeopardizes the integrity of the judicial proceedings.” United
States v. Jones, 381 F.3d 114, 120 (2d Cir. 2004).

       C. Payment of Legal Fees by Third Parties

       A conflict can arise when an attorney is paid by someone other than the attorney’s client:

               Ethical considerations warn against an attorney accepting fees from
               someone other than her client. As we stated in a different context,




                                                  3
              Case 1:19-cr-00804-VEC Document 27 Filed 11/18/19 Page 4 of 12



                  the acceptance of such “benefactor payments” “may subject an
                  attorney to undesirable outside influence” and raises an ethical
                  question “as to whether the attorney’s loyalties are with the client or
                  the payor.”

United States v. Locascio, 6 F.3d 924, 932 (2d Cir. 1993) (quoting In re Grand Jury Subpoena
Served Upon John Doe, 781 F.2d 238, 248 n.6 (2d Cir. 1986) (en banc)); see Wood v. Georgia,
450 U.S. 261, 269-70 (1981) (“Courts and commentators have recognized the inherent dangers
that arise when a criminal defendant is represented by a lawyer hired and paid by a third party.”);
United States v. Wells, 394 F.3d 725, 733-34 (9th Cir. 2005); United States v. Arakelian, No. 04
Cr. 447 (RPP), 2005 WL 2173923, *6-7 (S.D.N.Y. Sept. 6, 2005) (describing Curcio-related
inquiry related to potential benefactor payments); Moreno-Godoy v. United States, Nos. 13 Civ.
2383 (JSR) (GWG), 07 Cr. 354 (JSR), 2014 WL 1088300, at *32 (S.D.N.Y. Mar. 20, 2014) (“A
conflict of interest can arise where a third party’s payment of a defendant’s attorney’s fees leads
to a theoretical division of loyalties.”). Cf. Triana v. United States, 205 F.3d 36, 41-42 (2d Cir.
2000) (no actual conflict where attorney paid by unknown third party with whom attorney did not
discuss tactics or strategy); Familia-Consoro v. United States, 160 F.3d 761, 766 (1st Cir. 1998)
(“[T]hat a possible co-perpetrator pays a defendant’s legal fees does not, without more,
demonstrate that a real conflict tainted the representation he or she received.”).3

   III.        Discussion

        Defense Counsel either currently represents or previously represented                 , the
defendant’s alleged co-conspirator, who has criminal exposure for the same visa fraud conspiracy
charged in the Indictment. It should be assumed, for purposes of the conflict analysis, that
disclosed confidences to Defense Counsel during the course of that representation. See, e.g.,
United States v. Stein, 410 F. Supp. 2d 316, 324-25 (S.D.N.Y. 2006). Consequently, a potential
conflict arises because Defense Counsel has an ethical obligation to protect from disclosure to the
defendant the privileged information that Defense Counsel is presumed to have learned from
         There is a possibility that Defense Counsel’s duty of confidentiality to       could be at
odds with Defense Counsel’s duty to vigorously represent the defendant. In particular, Defense
Counsel is prohibited from disclosing, in the course of Defense Counsel’s representation of the
defendant, any pertinent information that Defense Counsel learned from            during the course
of their representation of

        In addition, the Government respectfully submits that the present facts give rise to at least
an “inquiry obligation,” Levy, 25 F.3d at 153, regarding the possibility of a potential conflict of
interest arising from a third-party benefactor paying the defendant’s legal fees. In the event that a
third party is paying the defendant’s legal fees, or lending the defendant money in order to pay his
legal fees, Defense Counsel may have a potential conflict of interest based on that payment
arrangement. For example, it is conceivable that the third party could persuade counsel to avoid

          “[A]bsent special circumstances . . . , disclosure of fee information and client identity is
          3

not privileged . . . .” In re Grand Jury Subpoena Served Upon John Doe, 781 F.2d at 248.




                                                    4
         Case 1:19-cr-00804-VEC Document 27 Filed 11/18/19 Page 5 of 12



seeking leniency by having their client attempt to cooperate, or to advise their client to refrain from
testifying in his own defense. See Wood, 450 U.S. at 270 (“One risk is that the lawyer will prevent
his client from obtaining leniency by preventing the client from offering testimony against his
former employer or from taking other actions contrary to the employer’s interest.”); Amiel v.
United States, 209 F.3d 195, 198-99 (2d Cir. 2000) (reasoning that if trial counsel advised
defendant not to testify even though testifying was in the best interests of the defendant, to avoid
inculpating the payor of counsel’s fees, “these facts . . . would entitle appellant to relief [on an
ineffective assistance claim] on the ground that trial counsel abdicated his duty of loyalty by
permitting a third party who paid his fees to influence his professional judgment in representing
[the defendant]” (citations omitted)).

        Therefore, the Government respectfully requests that the Court conduct a Curcio
proceeding to advise the defendant of his right to conflict-free representation and to inquire as to
whether he understands and waives the potential conflicts. After advising the defendant of the
risks inherent in Defense Counsel’s continued representation of him, the Government requests that
the Court afford the defendant reasonable time to digest and contemplate those risks, as well as an
opportunity to consult with independent counsel. See United States v. Curcio, 680 F.2d 881, 890
(2d Cir. 1982). If the defendant subsequently reiterates his wish to proceed with Defense Counsel
as his attorneys, the Government requests that the Court elicit narrative responses from him
designed to ascertain whether he is fully aware of the risks involved in the representation provided
by Defense Counsel, and determine whether the defendant is making a knowing and intelligent
waiver of his right to conflict-free representation.




                                                  5
         Case 1:19-cr-00804-VEC Document 27 Filed 11/18/19 Page 6 of 12



        Defense Counsel should be disqualified from representing the defendant if, after a full
inquiry, the Court determines that the defendant has not knowingly waived this conflict; that the
conflict is so egregious that no rational defendant could waive such a conflict; or that allowing
Defense Counsel to represent the defendant would not ensure that this case would be conducted
“within the ethical standards of the profession” such that the case appears “fair to all who observe
[it].” Wheat v. United States, 486 U.S. 153, 160 (1988). If, on the other hand, the Court determines
that the defendant has made a knowing and voluntary waiver of his right to conflict-free counsel
in this case, then the Government respectfully submits that Defense Counsel’s representation of
the defendant may continue in future proceedings.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                 By: ___________________________
                                                     Gillian S. Grossman
                                                     Assistant United States Attorney
                                                     (212) 637-2188

Attachment

Cc:    Raymond Wong, Esq.
       Valerie Wong, Esq.
       Robert Jun, Esq.




                                                 6
     Case 1:19-cr-00804-VEC Document 27 Filed 11/18/19 Page 7 of 12



                     Exhibit A. Proposed Curcio Examination

                  United States v. Zhongsan Liu, 19 Cr. 804 (VEC)


A. Introductory Questions

      a. How old are you?

      b. How far did you go in school?

      c. Do you currently consult a doctor or a mental health professional for any condition?

      d. Are you currently under the influence of alcohol, drugs, or medication of any kind?

      e. Do you understand what is happening today?

B. Circumstances of Representation

      a. Are you currently represented by Raymond Wong, Valerie Wong, and Robert Jun
         of Wong, Wong & Associates?

      b. How long have those attorneys represented you?

      c. Have you been satisfied with the representation of Mr. Wong, Ms. Wong, and Mr.
         Jun to date?

      d. Do you wish to continue to be represented by Mr. Wong, Ms. Wong, and Mr. Jun
         of Wong, Wong & Associates?

      e. Have you paid Mr. Wong, Ms. Wong, and Mr. Jun, or promised to pay them or their
         firm, for their services in this case?

      f. Has anyone else lent you money so that you could pay Mr. Wong, Ms. Wong, and
         Mr. Jun for their services in representing you in this case? Who is that?

      g. Do you know if anyone else has paid Mr. Wong, Ms. Wong, and Mr. Jun, or
         promised to pay them or their firm, for their services in representing you in this
         case? Who is that?

      h. What is your understanding of that arrangement?




                                           1
     Case 1:19-cr-00804-VEC Document 27 Filed 11/18/19 Page 8 of 12



C. Potential Conflict of Interest Posed by Defense Counsel’s Representation of Alleged Co-
   Conspirator
       a. Are you satisfied with the services of your attorneys thus far in the case?

       b. Have your attorneys informed you that they currently represent or previously
          represented CC-1, whom the Government alleges was your co-conspirator in the
          charged visa fraud conspiracy?

       c. Have your attorneys discussed with you their representation of CC-1?

       d. Do you understand that your attorneys’ representation of CC-1 may put them in a
          position where their duty to CC-1 conflicts with their duty to you?

       e. The potential conflict could affect the way that your attorneys consider and advise
          you:

             i.   Whether, and when, you should plead guilty;

            ii.   Whether you should seek to cooperate with the Government;

           iii.   What defenses you should raise;

            iv.   Whether you should proceed to trial;

            v.    Whether you should testify at trial;

            vi.   Which witnesses should be cross examined, and what questions they should
                  be asked;

           vii.   Which witnesses to call, and what other evidence to offer on your behalf;

          viii.   What arguments to make on your behalf to the jury;

            ix.   What arguments to make to the Court, and what facts to bring to the Court’s
                  attention, before trial, during trial, or at your sentencing.

       f. Let me expand on some of those examples.

             i.   Do you understand that your attorneys may not wish to take positions in
                  your case before trial, during trial, or at sentencing that are critical of CC-
                  1, even if criticizing her might help your defense?

            ii.   Do you understand that your attorneys may not vigorously cross-examine




                                            2
     Case 1:19-cr-00804-VEC Document 27 Filed 11/18/19 Page 9 of 12



                   CC-1, should she testify against you, if they believe that such cross
                   examination may be harmful to the interests of CC-1?

            iii.   Are you aware that your attorneys may have learned information from CC-
                   1 that may be helpful in defending you, but that they are absolutely
                   prohibited from using it to defend you because of the attorney-client
                   privilege?

            iv.    Do you understand each of these examples?

       g. Do you understand that the greatest danger to you in this situation is the inability to
          foresee all of the possible conflicts that might arise because of your attorneys’
          representation of CC-1, on the one hand, and their representation of you, on the
          other?

       h. Do you understand that the potential conflict has existed throughout the entirety of
          the time that your attorneys have represented you?

D. The Right to Conflict-Free Representation

       a. Do you understand that in every criminal case, including this one, each defendant
          is entitled to be represented by an attorney whose loyalty to him is undivided, and
          who is not subject to any force or consideration that might in any way intrude
          upon the attorney’s loyalty to his client’s interests?
       b. In other words, do you understand that you are entitled to an attorney who has only
          your interests in mind, and not the interests of any other client or third party?

       c. Do you understand that you have a right to consult with an attorney free from any
          conflict of interest arising from their representation of another client, and that the
          Court will give you an opportunity to do that if there is any aspect of the information
          that I have conveyed to you today that you wish to discuss with a conflict-free
          attorney?

       d. Is your choice to be represented by Mr. Wong, Ms. Wong, and Mr. Jun of Wong,
          Wong & Associates, a choice you have made freely and voluntarily, without any
          promises, threats, or inducements being made or offered to you?

       e. Do you understand that whenever someone other than the defendant is paying the
          lawyer who is representing that defendant, it is possible that whoever is paying may
          have interests different than the defendant’s interests, and the lawyer’s judgments
          may be influenced by the wishes of whoever is paying his bill, or what the lawyer
          thinks are the wishes of whoever is paying his bill, rather than the wishes of the
          defendant?




                                             3
    Case 1:19-cr-00804-VEC Document 27 Filed 11/18/19 Page 10 of 12




       f. So it is possible, in this case, that Mr. Wong, Ms. Wong, and Mr. Jun may be
          influenced in the advice they give you and in the way they defend you by what they
          are told are the wishes of, or what they think are the wishes of, [the payor]. Those
          wishes may be different from yours. Do you understand that?

       g. Do you understand that this situation—that is, having your lawyer paid by someone
          other than you—creates a risk to you that your lawyer may not be acting solely in
          your interests?

       h. The Court is prepared to adjourn the remainder of this proceeding so that you may
          consult with an attorney other than Mr. Wong, Ms. Wong, and Mr. Jun about the
          potential conflicts of interest that I have described to you today. In addition, the
          Court can appoint an attorney for you to consult on this matter if you cannot afford
          one. Would you prefer to adjourn until you can give more thought to this matter?

E. Defendant’s Understanding of the Conflict

       a. Do you understand that you have the right to object to the continued representation
          of that Mr. Wong, Ms. Wong, and Mr. Jun of Wong, Wong & Associates based
          upon the existence of a conflict of interest?

       b. It is important that you understand that no one, including the Court, can predict
          with any certainty the course that this case will take and that no one, including the
          Court, can foresee all the ways in which you may be disadvantaged by proceeding
          with that Mr. Wong, Ms. Wong, and Mr. Jun of Wong, Wong & Associates. Do
          you understand that?

       c. Do you understand that it is the view of this Court, based on my long experience as
          a judge, that it is ill advised to proceed with an attorney who has a potential conflict
          of interest of this kind?

       d. Do you agree that if the Court permits you to proceed with that Mr. Wong, Ms.
          Wong, and Mr. Jun of Wong, Wong & Associates, that in the event you are
          convicted, you will not be permitted to make any argument, on appeal or otherwise,
          based on the representation of that Mr. Wong, Ms. Wong, and Mr. Jun of Wong,
          Wong & Associates and the conflict, or potential conflict, we have discussed? Do
          agree to waive, and give up, any argument of that kind?

       e. To make sure you have understood what we have been discussing, please describe
          in your own words your understanding of the conflict or conflicts of interest that
          may arise in this case.




                                             4
    Case 1:19-cr-00804-VEC Document 27 Filed 11/18/19 Page 11 of 12



       f. Have you spoken with any lawyer other than Mr. Wong, Ms. Wong, and Mr. Jun
          of Wong, Wong & Associates, about the risks of being defended by your current
          counsel in this case? [If yes] Without telling me what was said, please tell me the
          name of the lawyer or lawyers, other than Mr. Wong, Ms. Wong, and Mr. Jun, with
          whom you spoke. When did you speak with him/her/them? For how long?

       g. Do you understand that you have a right to consult with a lawyer other than Mr.
          Wong, Ms. Wong, and Mr. Jun of Wong, Wong & Associates, to determine whether
          you want them to continue representing you, and that the Court will give you an
          opportunity to do so?

       h. Do you understand that, if you cannot afford other counsel, the Court will appoint
          counsel to consult with you about this conflict-of-interest issue and/or to represent
          you? Do you understand that the Court encourages you to consult with another
          lawyer about this conflict-of-interest issue?

       i. The Court will give you an opportunity to think about what you have been told,
          whether or not you would like to speak with separate counsel about it. After you
          have thought it over, the Court will ask whether you have considered the matters
          that the Court has talked to you about. Then the Court will ask whether you wish
          to continue with [Mr. Wong, Ms. Wong, and Mr. Jun of Wong, Wong & Associates,
          as your attorney. Would you like to speak with separate counsel about these issues?
          Do you need court-appointed counsel for the purpose of consulting with you about
          these conflict-of-interest issues?

       j. Would you prefer to adjourn today’s proceeding until you can give more thought
          to this matter?

F. Continuation of the Curcio Hearing

       a. After considering all that the Court has said about the ways in which having [the
          payor] pay your legal fees and in which your attorney’s representation of CC-1 may
          adversely affect your defense, do you believe that it is in your best interest to
          continue with Mr. Wong, Ms. Wong, and Mr. Jun of Wong, Wong & Associates as
          your attorneys?

       b. Is that your wish?

       c. Do you understand that by choosing to continue with Mr. Wong, Ms. Wong, and
          Mr. Jun as your attorneys, you are waiving your right to be represented solely by
          an attorney who has no conflict of interest?

       d. Are you knowingly and voluntarily waiving your right to conflict-free
          representation?




                                            5
Case 1:19-cr-00804-VEC Document 27 Filed 11/18/19 Page 12 of 12




  e. Do you agree to waive any post-conviction argument, on appeal or otherwise, that
     by virtue of Mr. Wong, Ms. Wong, and Mr. Jun’s representation of CC-1, you were
     denied effective assistance of counsel?

  f. Do you agree to waive any post-conviction argument, on appeal or otherwise, that
     by virtue of having [payor] pay your legal fees, you were denied effective
     assistance of counsel?

  g. Is there anything that the Court has said that you wish to have explained further?




                                       6
